Citation Nr: 9910385	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  94-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).


FINDINGS OF FACT

The veteran's service-connected post-traumatic stress 
disorder aggravates his gastroesophageal reflux disease.


CONCLUSION OF LAW

Service connection is warranted for gastroesophageal reflux 
disease.  38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reveal that he was 
treated on one occasion for gastroenteritis in December 1969.  
His service separation examination was negative for any 
findings of a gastrointestinal disorder.  

VA outpatient treatment records in 1987 and 1988 report a 
history of peptic ulcer disease, hiatal hernia, and 
esophagitis.  It was noted that symptoms of peptic ulcer 

disease were controlled by medication.  A upper 
gastrointestinal series conducted in 1990, indicated a normal 
esophagus, with a slight delay in esophageal emptying, but 
without evidence of significant gastroesophageal reflux.  
There were no masses in the stomach and the duodenal bulb was 
normal without ulcerations.  Thereafter, the veteran 
continued to complain of heartburn, relieved by medication.  
VA outpatient treatment records in 1992 report a history of 
peptic ulcer disease and gastroesophageal reflux disease, 
with a prior gastrointestinal bleed.  It was noted that the 
veteran had frequent heartburn and reflux symptoms.  

The veteran testified at a personal hearing before the RO in 
August 1994, that he had two episodes of food poisoning in 
service, one in boot camp and one in specialist training in 
December 1969.  He stated that the incident during boot camp 
was not noted on his record.  The veteran also testified that 
while he was in Vietnam he would take antacids due to his 
nerves.  He reported that he was not treated subsequent to 
service discharge in 1971 or 1972.  

A VA examination was conducted in February 1997.  The veteran 
complained of increased belching, occasional chest pressures 
relieved by belching, and a burning chest pain.  He stated 
that these symptoms had been present since Vietnam, but had 
become progressively worse.  Clinical examination revealed 
normal active bowel sounds, a nondistended, nontender, and 
soft abdomen, with no hepatosplenomegaly.  The veteran was 
not anemic.  He did not have periodic vomiting, recurrent 
hematochezia, or melena.  The veteran stated that the area of 
pain was in the mid-epigastric region radiating to the chest.  
He stated he experienced symptoms on a daily basis, that 
lasted less than a day.  An upper gastrointestinal series 
indicated a sliding hiatal hernia and gastroesophageal reflux 
disease.  The examiner stated that the baseline 
manifestations were due to the hiatal hernia, and further 
opined that the increased manifestations "may be related to 
posttraumatic stress disorder since stressors are known to 
increase gastroesophageal reflux."  The examiner further 
concluded that the veteran's hiatal hernia and duodenal ulcer 
were "probably not related to posttraumatic stress disorder, 
but . . . post-traumatic stress disorder will increase 
gastroesophageal reflux disease."

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a) (West 1991).  
The VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim.  In this regard, 
the veteran's service medical records, post-service private 
clinical data, and VA outpatient and examination reports have 
been included in his file.  Upon review of the entire record, 
the Board concludes that the data currently of record provide 
a sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Direct Service Connection

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, 
on a "secondary" basis, and based on a legal presumption.  
38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. 3.303, 
3.304, 3.310(a) (1998).  In general, establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Direct service connection may be established for a disability 
resulting from diseases contracted or injuries sustained in 
service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Moreover, in the case of peptic 
ulcer disease, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The veteran's service medical records reveal only one episode 
of gastroenteritis.  The Board has considered the veteran's 
testimony of an additional episode, as well as the use of 
antacids during his tour of duty in Vietnam.  However, in 
reviewing the post-service medical evidence on file, the 
Board finds no indication of a stomach disorder, to include 
peptic ulcer disease, until many years after service, and 
there is no medical evidence of a nexus between a stomach 
disorder and the incidents of service or during the one-year 
presumptive period.  In consideration of all the evidence of 
record, the Board finds the preponderance of the evidence is 
against the claim for service connection on a direct basis.  

Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In Allen, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court)  held that where service connection is 
sought on a secondary basis, service connection could be 
granted for a disability which was not only proximately due 
to or the result of a service-connected condition, but could 
also be granted where a service-connected disability had 
aggravated a nonservice-connected disability, with 
compensation being paid for the amount of disability which 
exceeded "the degree of disability existing prior to the 
aggravation."  The Court held, in part, that " . . . pursuant 
to § 1110 and § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id. at 448.  

In this case, the Board finds that the evidence of record 
does provide a basis upon which to grant service connection 
for his current gastroesophageal reflux disease, secondary to 
his service-connected post-traumatic stress disorder.  In 
this respect, the VA examiner in 1997 stated that the 
baseline manifestations were due to the hiatal hernia, and 
further opined that the increased manifestations "may be 
related to posttraumatic stress disorder since stressors are 
known to increase gastroesophageal reflux."  The examiner 
further concluded that the veteran's hiatal hernia and 
duodenal ulcer were "probably not related to posttraumatic 
stress disorder, but . . . post-traumatic stress disorder 
will increase gastroesophageal reflux disease."  
Accordingly, service connection for gastroesophageal reflux 
disease based on aggravation due to service-connected 
post-traumatic stress disorder is granted.  The determination 
of the degree of disability over and above the degree of 
disability existing prior to the aggravation for compensation 
purposes is for initial consideration by the RO.


ORDER

Service connection for gastroesophageal reflux disease is 
granted.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals





 Department of Veterans Affairs

